Citation Nr: 1007386	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a June 
2005 rating decision of the VA Regional Office (RO) in 
Oakland, California that recharacterized service-connected 
anxiety disorder to PTSD, and increased the 10 percent rating 
to 30 percent disabling.    

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  In the Informal Hearing 
Presentation dated in February 2010, the appellant's 
representative requests that the case be remanded for further 
development if the Board finds that the evidence of record is 
not adequate.  The Board is of the opinion that further 
development is warranted.  

Review of the record discloses that there is no clinical 
information of record which discloses the status of the 
service-connected PTSD since a letter from the Veteran's 
private licensed social worker, R. K. Frye, in October 2007.  
When afforded VA examination in March 2007, the appellant 
indicated that he received individual psychotherapy from R. 
Frye monthly, and participated in a weekly vet's group.  The 
Veteran should therefore be requested to provide 
authorization for VA to request more updated clinical data in 
this regard.

VA outpatient clinical records dating from August 2006 note 
that the Veteran was a new patient.  In August 2006, it was 
recorded that he had been seen for a positive PTSD screen or 
was currently being followed for PTSD in Mental Health.  The 
most recent VA outpatient records date through April 20, 
2007.  As there is potential notice of the existence of 
pertinent VA records, they must be retrieved and associated 
with the other evidence on file.  Therefore, VA mental health 
records dating from 2006 should be requested and associated 
with the claims folder.

Additionally, the Board observes that the Veteran has not 
been provided notice of the Veterans Claims Assistance Act 
(VCAA) with respect to the issue of entitlement to an 
increased rating for the psychiatric disorder.  (We do not 
believe that a VCAA letter addressing the issue of service 
connection for PTSD is adequate when the grant only results 
in an amendment of an already service-connected condition.)

Accordingly, the case is REMANDED for the following actions:

1.  Issue a letter that complies 
with VCAA.

2.  The Veteran should be contacted 
by letter and requested to complete 
and return the appropriate release 
form so that VA can obtain clinical 
records from R. Frye and his 
treating vet center.  

3.  VA mental health clinical 
records dating from 2006 should be 
retrieved and associated with the 
claims folder.

4.  The Veteran should be afforded 
a VA examination to determine the 
severity of service-connected PTSD.  
The claims folder must be made 
available to the examiner prior to 
evaluation.  All necessary tests 
and studies should be conducted in 
order to identify the degree of 
social and occupational impairment 
attributable to PTSD.  The examiner 
should provide a numerical score on 
the GAF scale. 

4.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2009).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

